 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY GIRALDES, JR.,                              No. 2:16-cv-0497 KJM AC P
12                       Plaintiff,
13            v.                                        ORDER
14    A. NICOLAI, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On July 17, 2019, plaintiff filed a motion

18   to vacate the dismissal of this case.

19          The record reflects that on June 7, 2019, the undersigned settled this action. Plaintiff was

20   present and represented by counsel for settlement purposes. Defendant Sahota was represented

21   by counsel Thomas P. Feher. The remaining defendants were represented by Derrek J. Lee,

22   Deputy Attorney General. The express terms of the settlement were placed on the court record

23   and discussed in detail. The undersigned confirmed with everyone present, including plaintiff

24   and his counsel, that each party agreed with the terms of the settlement. Plaintiff was cautioned

25   that, after entering into the settlement, subsequently having second thoughts would not be

26   grounds to challenge the settlement. The undersigned stated on the record that dispositional

27   documents and a dismissal were to be filed with the court within thirty days, with the

28   ////
                                                       1
 1   understanding that even though plaintiff’s cases1 would be dismissed now, the undersigned stays

 2   involved to ensure the terms of the settlement are met.

 3              On June 7, 2019, plaintiff and counsel for defendants Goeman, Bodenhamer,

 4   Moghaddam, Nicolai, Tuers, Bobbala, and Bi signed a stipulation for voluntary dismissal of this

 5   action against all of the defendants, including defendant Sahota. On June 10, 2019, counsel for

 6   defendants Goeman, Bodenhamer, Moghaddam, Nicolai, Tuers, Bobbala, and Bi filed the

 7   stipulation for voluntary dismissal, and this case was dismissed with prejudice on June 11, 2019.

 8   (ECF Nos. 90, 91.)

 9              Plaintiff now claims that entry of the dismissal was premature because the case “has not

10   been settled,” alleging that the written terms drafted by defendants are “not what was promised at

11   the verbal settlement.” (ECF No. 92 at 1.) Plaintiff claims that the “Motion to dismiss was to be

12   held by defendants until settlement was complete.” (Id.)

13              However, it was stated on the record that the settled cases, including this one, would be

14   dismissed, even though the parties acknowledged that payment of the settlement proceeds could

15   take as long as six months. Moreover, the terms of the settlement were placed on the court

16   record. In his motion, plaintiff fails to identify any disparities between an alleged writing and the

17   specific terms placed on the court record. As stated on the record, the undersigned remains

18   available to assist should difficulties arise in fulfilling the terms of the settlement. Because

19   plaintiff has failed to show any basis to reconsider the settlement placed on the court record, or to

20   demonstrate that intervention by the undersigned is appropriate at this time, plaintiff’s motion to
21   vacate the dismissal is denied without prejudice. The undersigned remains available should the

22   parties need assistance in fulfilling the settlement terms.

23              Accordingly, IT IS HEREBY ORDERED plaintiff’s motion (ECF No. 92) is denied

24   without prejudice.

25   Dated: July 29, 2019

26   /gira0497.set.fb

27
     1
      Terms of the settlement included dismissal of the instant case as well as case nos. 2:17-cv-2602
28   KJM EFB and 2:16-cv-2139 KJM DB.
                                                     2
